DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3, 8, 13, 19, 21-26, 30, and 32 were amended in the response filed on 3/29/2021.  Claims 1-8, 10-28, 30, and 32 are currently pending and under examination.  
Response to Amendment
The Applicant's amendments, dated 3/29/2021, are sufficient to overcome the objection(s) to claims 8, 13, 19, and 21-26 (see p. 2-3 of the OA dated 1/28/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 3/29/2021, are sufficient to overcome the 35 USC 112(b) rejections of claims 1-8, 10-28, 30, and 32 (see p. 3-8 of the OA dated 1/28/2021).  The Applicant’s amendments cured the indefiniteness issues in the claims, therefore the rejections are withdrawn.
The terminal disclaimer filed on 3/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10590073 has been reviewed and is accepted.  The terminal disclaimer has been recorded, therefore the nonstatutory double patenting rejections of claims 1-8, 10-25, 27, 28, 30, and 32 as being unpatentable over claims 1-25 of US 10590073 (‘073) and of claim 26 as being unpatentable over claims 1-25 of ‘073 further in view of US2009/0234011 and Haywood (see p. 8-11 of the OA dated 1/28/2021) are withdrawn.
claim 32 as being unpatentable over claims 6-10 of co-pending application no. 16/928927 (‘927) is withdrawn as the instant application has the earlier effective filing date (see p. 11-12 of the OA dated 1/28/2021; p. 2 of the OA dated 8/18/2020; and MPEP 804(I)(B)(1)(b)). 
  Allowable Subject Matter
Claims 1-8, 10-28, 30, and 32 are allowed.  The following is an examiner’s statement of reasons for allowance: Independent claims 1, 30, and 32 are all directed toward a process for producing N-acetylcysteine amide (NACA), or DiNACA (an intermediate in the formation of NACA) as shown in the following general scheme (see original claim 31):

    PNG
    media_image1.png
    193
    566
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    413
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    170
    387
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    202
    278
    media_image4.png
    Greyscale
.
	The closest prior art to the instantly claimed processes are the processes of:
	1) Heymann (“The Preparation and Some Biological Properties of the Asparagine Analog L-2-Amino-2-carboxyethanesulfonamide” Journal of the American Chemical Society, 1959, vol. 81, p. 5125-5128, of record in the eight page IDS filed on 8/4/2020; NPL #15);
	2) Martin (“Amides of N-Acylcysteines as Mucolytic Agents”, Journal of Medicinal Chemistry, 1967, vol. 1, p. 1172-1176, of record in the eight page IDS filed on 8/4/2020; NPL #29);
	3) Goldstein (US 2009/0234011, published on 9/17/2009, of record in the eight page IDS filed on 8/4/2020); and 
4) Kahns (“Prodrugs as drug delivery systems. 107. Synthesis and chenmical and enzymatic hydrolysis kinetics of various mono- and diester prodrugs of N-acetylcysteine” International Journal of Pharmaceutics, 62, 1990, p. 193-205, of record in the eight page IDS filed on 8/4/2020; NPL #22).

    PNG
    media_image5.png
    142
    441
    media_image5.png
    Greyscale
.  See the transformation of L-Cystine to the compound of formula III (corresponding to Di-NACMe) via the compound of formula II (corresponding to L-cystine dimethylester dihydrochloride) in the scheme on p. 5125 and the corresponding experimental procedures for the preparation of compounds II and III on p. 5125-5126.  Heymann does not teach or suggest that Di-NACMe can be transformed to Di-NACA and carried forward to produce NACA. Heymann instead teaches that Di-NACMe (compound III above) is transformed into a sulfonamide.
Martin (see whole document) and Goldstein (see whole document), then teach similar processes for producing N-acetylcysteine and derivatives thereof.  Martin (scheme I on p. 1173) teaches the following process for producing NACA (N-acetylcysteine), compound 2, from L-cystine dimethylester dihydrochloride (the compound at the top of the scheme) 

    PNG
    media_image6.png
    442
    431
    media_image6.png
    Greyscale
, wherein the process comprises ammonolysis of L-cystine dimethylester dihydrochloride to produce the diamide dihydrochloride salt of formula 19, which is next acetylated to produced Di-NACA (compound 20), and then Di-NACA is subjected to reduction using either Zinc/HOAc or Na/liq. NH3 conditions to produce NACA (compound 2).  Also see experimental procedures for the production of compound 19 (p. 1173), compound 20 (including methods F and G on p. 1175), and compound 2 by methods I and J (p. 1175).    Goldstein teaches the same overall process as Martin (see compounds II, III, XVII, and XVIII in [0171] and [0177 and 0182]).
Therefore Martin and Goldstein teach that the instantly claimed “combining” and “mixing” steps are reversed and do not teach or suggest reversing steps or using the instantly claimed reagents to arrive at the instantly claimed process. In other words, neither Heymann, Martin, nor Goldstein teach or suggest using Di-NACMe as an intermediate in the synthesis of NACA.  Nor does the prior art teach or suggest 
Kahn is further to teach that it is known that N-acetyl cystine derivatives which are analogous to those of the instant compound Di-NACMe (wherein the methyl ester group is replaced by a different ester group, see the compounds of formula XII-XV on p. 194) can be reduced to their corresponding N-acetyl cysteine derivatives using dithiothreitol as a reductant (the reagent used in the final step of the instantly claimed process, see experimental procedure for Esters VII-XI of N-acetylcysteine at the end of p. 196 to the top of p. 197).  Khan does not teach or suggest that the same reduction can be carried out on Di-NACA (a bisamide as opposed to diester).
Therefore, none of the prior art appears to fairly teach or suggest the instantly claimed processes.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622